Title: Mary Palmer to John Adams, 15 June 1776
From: Palmer, Mary
To: Adams, John


     
      Sir
      Germantown June 15th 1776 Saturday
     
     You will wonder at recieving a Letter from one who is very far from being Sufficiently qualified to write to a Member of the Grand Congress but I am under parental injunctions to do it, which every good Child ought to obey.—The Affair of fortifying the Harbour of Boston has long been in Agitation and tho’ repeatedly urged by the Honourable Members of the Congress, and almost universally by the People of the Sea Coasts hereabouts, and by many others yet it has been delay’d by the Court from what Motives they best know who hinder’d its being done. Papa was one of those in its favour, and exerted himself as much as possible to get it done, the Council were for it but the House were afraid of Expences &c. There is now a New House of which he is a Member.—This House consented after some difficulties to let it be done immediately. I think this was last Saturday, and as the greatest Secressy was necessary in Order to prevent our Enemies having knowledge of our proceedings, (as there was too much reason to think they dayly reciev’d News of all our proceedings) the Time appointed for taking possession of the Heights was not known even to the House till the Day for its execution which was Thursday. 700 of the Continental Troops were Order’d to Long Island and Moon Island, 700 of Colony Troops and Militia to Nantasket, and 700 ditto to Pettucks Island and Spears Hill.—The Cannon, Military Stores, &c. were to be at their destinations at 9 OClock that Night, but as many of them, came by Water in Lighters which were becalmed, and some Missing their Way they did not bring the Cannon time enough to take possession of Pettucks or Nantasket that Night, which was a great Mortification to the Commanders at those places.—At this time there were about 10 or 12 of the Enemies Vessels lying near Georges Island some of considerable Force, and the Commodore a Sixty Gun Ship had moved nearer to Pettucks, and as they had within the Week reciev’d recruits of Soldiers to the Amount of at least 700, it was fear’d they wou’d take possession of that Hill or Nantasket that Night, which our People cou’d not prevent for want of Cannon, their feelings may be better immagin’d than express’d—they were dreadful.—The Night was dark and so still that our People cou’d hear the Sound of the Voices on Board the Ships in their common conversation.—Papa was to command at Pettucks and Spears Hill, and went over to the former with his Aid de Camps and 180 Men about 10 oClock and Staid till two waiting for Recruits and Cannon to no purpose. Had the Enemy known of their being there they say they cou’d have taken or kill’d them all but providence order’d it otherwise. At two they returnd to Spears Hill.—In the Mean Time the Fort at Long Island was carrying on briskly so that before Seven in the Morning, they began to fire upon the Ships.—Upon the first firing the little Vessels hoisted Sail, but the Commodore and larger Ones stood it for about an Hour or more, ’tho without returning the fire as it was to no purpose I suppose, the Advantage being so much greater on the high land than on the water. Before 9 oClock the Commodore tho’t proper to set sail with all his Ships and Small Craft, after having stood a continued fire from Long Island all that time,  as it was calm they Sail’d but Slowly and bro’t to by the Light house, which they dismantled and blew up, taking all their Soldiers from that place with the Cannon. This was about one oClock Yesterday. Soon after they continued their Course outwards, tho not without some disagreable Salutes from Nantasket which was then furnish’d with Cannon, and fired about 30 Balls at them as they pass’d, some of which it is tho’t struck the Commodore and other Vessels.—About 5 or 6 OClock they were all out of Sight.—Some of the Ships fir’d a few Guns as they past Nantaskett but without doing any Damage.—There is little probability that any Lives were lost during the whole of this Affair. Our Harbour is now entirely clear of the Enemy, and it was entertaining to see the Privateers and little Lighters parading it in the very places so long Usurp’d by the British Navy.—The Day was clos’d by the discharging of Cannon and Small Arms, in Token of Joy for their deliverance, by our People in Boston, and the Forts. As this News will be agreable to you tho’ told in a very imperfect and faulty Manner, I the rather hope for your generous Allowances in the behalf of the writer, whose Abilities are far from being equal to the Subject. I shou’d not have presum’d so far, had Mrs. Adams been at Home, but she set out for Plimouth, Thursday Morning, and so cou’d not have the Opportunity of writing so particularly as if she had been in Town at the Time of this Evacuation.—Papa is so taken up in Planing and executing the Plans of the Forts, in the Harbour especially Nantasket where he is now in person that he can’t get a Moments Time to write, or even to Answer a Question, so that I can’t tell certainly who the commanders were at the several places, and am at a Loss for other particulars.—My letter is too long already and I will not add to it by a Multitude of excuses. Your pardon for inaccuracies, Blots &c. I depend on and I believe you to possess too much good Nature, to expose the faults of an illiterate Girl.
     
      I am Sir, Your most humble Servant,
      Polly Palmer
     
     
      Since I wrote the above, Papa has given me some Minutes, which I shall copy off just as they are—
      
       500 Colonial Troops at Nantasket Hill
       200 Militia from Lovels Regt. at Point Alderton
       All these commanded by Colo. Lovel.
       500 Continental and Colonial Troops at Pettucks Island
       200 Militia from Bass’s Regt. at Hoffs Neck
       All these commanded by Palmer.
       500 Continental Troops at Long Island
       200 Militia from Gills Regt. at the Moon
       All these Commanded by Wadsworth as I think—with Cannon &c. to each place.
      
     
     
     
      17th. Monday
     
     Yesterday several of our Privateers fell in with and engag’d a large Ship of Force and a Brig. The two latter Maintain’d a kind of runing fight from Seven in the Morning till late at Night, still standing in for the Harbour which they were permited to enter followed by the Privateers. About 11 oClock at Night the Engagement was renew’d between the Vessels with great fury. I think I never saw such firing before. The flashes were almost without Intermission. At 12 they Yeilded to us having both run Aground during the fight. They had 200 Highlanders belonging to Frasiers Regt.
    